 



EXHIBIT 10.5
JDA SOFTWARE GROUP, INC.
NOTICE OF GRANT OF RESTRICTED STOCK
The Participant has been granted an award (the "Award") pursuant to the JDA
Software Group, Inc. 2005 Performance Incentive Plan (the "Plan") of certain
shares of Stock (the "Shares"), as follows:

         
Participant:
       
 
 
 
   
 
       
Date of Grant:
       
 
       
 
       
Total Number of Shares:
       
 
       

          Vested Shares:   Except as provided in the Restricted Stock Agreement,
the number of Vested Shares (disregarding any resulting fractional share) as of
any date is determined by multiplying the Total Number of Shares by the "Vested
Ratio” determined as of such date as follows:
 
       
 
      Vested Ratio
 
       
 
  On Date of Grant   1/2
 
       
 
  Plus    
 
       
 
  For each additional full month of the Participant’s continuous Service from
the Date of Grant until the Vested Ratio equals 1/1, an additional   1/48

By their signatures below or by electronic acceptance or authentication in a
form authorized by the Company, the Company and the Participant agree that the
Award is governed by this Grant Notice and by the provisions of the Plan and the
Restricted Stock Agreement, both of which are made part of this document. The
Participant acknowledges that copies of the Plan, Restricted Stock Agreement and
the prospectus for the Plan are available on the Company’s internal web site and
may be viewed and printed by the Participant for attachment to the Participant’s
copy of this Grant Notice. The Participant represents that the Participant has
read and is familiar with the provisions of the Plan and the Restricted Stock
Agreement, and hereby accepts the Award subject to all of their terms and
conditions.

                      JDA SOFTWARE GROUP, INC.       PARTICIPANT    
 
                   
By:
                                     
 
              Signature    
 
                   
Its:
                                     
 
              Date     Address:   14400 N. 87th Street            
 
                   
 
      Scottsdale, AZ 85260       Address    
 
                   
 
                   

ATTACHMENTS:   2005 Performance Incentive Plan, as amended to the Date of Grant;
Restricted Stock Agreement; Assignment Separate from Certificate, Section 83(b)
election memorandum and sample forms, and Plan Prospectus

